Case: 18-60656      Document: 00515235309         Page: 1    Date Filed: 12/13/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                              FILED
                                    No. 18-60656                        December 13, 2019
                                  Summary Calendar                         Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

WILLIE TERRELL THOMAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:18-CR-19-1


Before STEWART, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Willie Terrell Thomas appeals his 60-month sentence following his guilty
plea to one count of being a felon in possession of a firearm, in violation of 18
U.S.C. § 922(g)(1) and § 924(a)(2). First, he argues that his above-guidelines
sentence was substantively unreasonable because the district court erred in
balancing the sentencing factors. We review the substantive reasonableness
of a sentence under a deferential abuse-of-discretion standard. Gall v. United


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60656     Document: 00515235309     Page: 2   Date Filed: 12/13/2019


                                  No. 18-60656

States, 552 U.S. 38, 51 (2007). The district court relied on appropriate 18
U.S.C. § 3553(a) factors in determining that an upward variance was
warranted, as its reasons addressed Thomas’s history and characteristics and
the need to deter Thomas from future criminal conduct, to protect the public,
to promote respect for the law, and to provide just punishment. See § 3553(a);
United States v. Gerezano-Rosales, 692 F.3d 393, 400 (5th Cir. 2012). Nothing
suggests that the district court failed to consider a factor that should have
received significant weight, gave significant weight to an improper factor, or
made a clear error of judgment in balancing the sentencing factors.           See
Gerezano-Rosales, 692 F.3d at 401. We therefore defer to the district court’s
determination that the § 3553(a) factors, on the whole, warrant the variance,
see id., and justify the extent of the upward variance imposed, see United States
v. Broussard, 669 F.3d 537, 551 (5th Cir. 2012).
      Second, Thomas challenges a special condition of supervised release
requiring him to permit a United States Probation Officer to search his
“person, property, house, residence, vehicle, papers, electronic communication
devices, or office . . . . when reasonable suspicion exists that [he has] violated
a condition of [his] supervision and that the areas to be searched contain
evidence of this violation.” The condition stated further that “[a]ny search
must be conducted at a reasonable time and in a reasonable manner.” Thomas
contends that this condition is not reasonably related to the appropriate
§ 3553(a) factors or narrowly tailored. The record shows that the district court
considered appropriate § 3553(a) factors, including the need to deter criminal
behavior and to protect the public. See 18 U.S.C. § 3583(d). While the court
did not specifically explain its reasons for imposing the challenged special
condition, its reasoning for the condition was apparent from the record and the
sentencing transcript. See United States v. Caravayo, 809 F.3d 269, 275 (5th



                                        2
    Case: 18-60656    Document: 00515235309    Page: 3   Date Filed: 12/13/2019


                                No. 18-60656

Cir. 2015). Moreover, the electronic search condition is narrowly tailored
because it only allows a search to occur at a reasonable time and in a
reasonable manner, and it requires reasonable suspicion that a violation has
occurred and that evidence of the violation will be found in the area searched.
See United States v. Scott, 821 F.3d 562, 570 (5th Cir. 2016); see also United
States v. Acosta-Navarro, No. 18-60564, 2019 WL 3058607, at *4 (5th Cir. July
11, 2019) (unpublished).
      The judgment of the district court is AFFIRMED.




                                      3